Title: Editorial Note: The Impressment of Hugh Purdie and Others
From: 
To: 


    The Impressment of Hugh Purdie and OthersEditorial Note
    In mid-December, at Washington’s request, Jefferson reviewed the entire correspondence relating to the abortive mission of Gouverneur Morris. He concluded and the President agreed that any further initiative for a commercial treaty and an exchange of ministers would have to come from England. This, however, was far from being a policy of passive waiting on the decisions of a foreign ministry. Its positive manifestations are to be found in thrusts on several fronts-in Jefferson’s report on fisheries suggesting retaliatory measures against a nation “mounting their navigation on the ruin of ours,” in his renewed attempt to legislate a commercial system “founded in universal reciprocity,” in his promptings born of delusive hope that France, Spain, and Portugal might be induced to follow this example, in the effort to expand American commerce in the Mediterranean by confronting the Algerine menace, and in the determined move to give the commerce of the western settlements open access to the sea. To these essentially indirect measures Jefferson now decided to add an explicit and formal protest on an issue destined to endure as an outstanding cause of hostility between the United States and Great Britain until, after more than two decades, it was finally if tacitly resolved by war-the impressment by the British navy of seamen claiming to be citizens of the United States.
This was an explosive issue. Appealing to deep-seated emotions, magnified now by powerful sentiments of nationalism, it was one that had angered Americans since long before the Revolution. It was also  an issue that brought into conflict fundamental principles of government, thus in still another area making visible with acute clarity the widening cleavage between old-world ideologies and those of the new era Americans believed themselves to be entering. The doctrine of an indefeasible allegiance of which the individual could divest himself only with the consent of his sovereign was almost universally adhered to by European nations and had been imbedded in the common law of Great Britain for centuries. With the Declaration of Independence and its revolutionary idea of the sovereignty of the individual, however, the countervailing doctrine of the right of voluntary expatriation emerged as a logical necessity. It is not surprising that traditionalists in American jurisprudence such as Marshall, Story, and Kent should have continued until well into the 19th century to concur with Blackstone in upholding the common law doctrine. But Thomas Jefferson, as author of the document that announced the proposition of government by consent, had embraced immediately the doctrine that would be most appropriate for a republic. Indeed, as early as 1774 he had asserted that “right, which nature has given to all men, of departing from the country in which chance, not choice, has placed them”—an assertion of the natural right of expatriation repeated in almost identical terms in his naturalization bill of 1779. His commitment to the principle was also exemplified in 1788 when he negotiated the Consular Convention with France and persuaded Montmorin to drop the inappropriate clause in that of 1784 “which declared the indelibility of the character of subject.” Yet the opposed theories, enduringly  relevant as they have continued to be, led to conflict between the two nations only because Great Britain sought to enforce the common law doctrine on board American vessels navigating the high seas. In this first approach to the issue of impressment, however, Jefferson appealed neither to “the universal laws of nature,” as American citizens soon would on this problem, nor to the freedom of the seas. He called instead for protection of American seamen in British ports under “the laws of hospitality in usage among nations.”
The incident on which he rested his protest involved one of the thousands of individuals caught in the dragnet of the press gangs during the war crisis of 1790. During late summer and autumn reports of “multiplied acts of violence” of the sort had come to the Secretary of State from several sources. He had kept the President informed, but both men were aware of the thorny realities of the problem and of the need for caution in raising the issue. Given the similarity in laws, language, and inherited customs, proof of nationality was difficult and fraud on both sides was easily and frequently practiced. Press gangs on shore, armed with cutlasses and admiralty warrants, may not have been “gentlemen of the purest honor and most polish’d deportment” and naval officers at sea were undoubtedly at times arrogant and even brutal in pressing sailors into service. But British subjects no less than American citizens were challenging the practice with growing insistence. Blackstone himself, while recognizing its sanction at common law, regarded impressment as defensible only out of public necessity. Even Admiralty officials, increasingly harassed by the problem of recruitment, did not embrace the policy from choice. Nor, as reports coming to Jefferson indicated, were they wholly intransigent in judging claims of American nationality. This fact, together with the explosive nature of the issue and its possible effect on the mission of Gouverneur Morris that had not yet been officially ended, suggested the wisdom of withholding any formal protest until overwhelming proofs of flagrant abuse were at hand. Such proofs seemed undoubtedly present in the case of one Hugh Purdie, whose impressive affidavit and related correspondence reached Jefferson just two days after the President had  requested his opinion on Morris’ mission. As he read the documents concerning these two matters, the Secretary of State must have found in them ample confirmation of the attitudes of hostility toward the United States that he had experienced at first hand in London some four years earlier. His decision to protest the Purdie case was immediate and he chose it from the great mass of impressments because he considered it to be one in which the insult to the United States had been “the most bare-faced, the most deliberately intentional, and the proof the most complete.”
I
There were plausible reasons for such a confident conclusion. Hugh Purdie’s sworn affidavit was so literate and so circumstantial in its verifiable assertions as to extend the mantle of credibility to the whole, including his patriotic indignation at aspersions on the name of Washington. The affidavit even incorporated the text of a certificate of birth from the Rev. John Bracken, rector of Bruton parish. From this and accompanying documents it appeared that Purdie was a native Virginian of about 24; that he was a son of Alexander Purdie of Williamsburg, who until his death in 1779 had been postmaster, bookseller, and printer of the Virginia Gazette; that he had served as an apprentice under David Ross, the Richmond merchant; and that William Short remembered him as a fellow student at the College of William and Mary. Among other verifiable statements in Purdie’s affidavit was his assertion to the commander of the Boreas that Lord Fincastle and his two brothers, sons of the Earl of Dunmore, had been his “ancient school fellows” and could vouch for his birth as an American. It is almost certain that Jefferson himself had known young Purdie, for he had been a frequent patron of the printing and bookselling establishment of his father. As governor, he could possibly have known him in Richmond during the time Purdie was apprenticed to Davis Ross.
Furthermore, John Browne Cutting, through whom the relevant documents were transmitted, was a person in whom Jefferson reposed some confidence and with whom—as with his brother, Nathaniel Cutting—he had enjoyed friendly relationships in France. Though some Americans in Europe were inclined to be skeptical about John Browne Cutting’s right to call himself Dr. Cutting, there is reason to believe that he was a thoughtful as well as an ardently patriotic American.  For some months during the war crisis of 1790 he had inundated Jefferson and others, including John Adams and William Short, with long accounts of his efforts to assist suffering American seamen and of his frustrations in dealing with Admiralty officials. Late in the summer he wrote to Adams: If ever there was a time when the volunteer exertions of a citizen of America became a duty incumbent upon him in a foreign realm, that period has existed here. For many weeks past I have not been absent a single day from the Admiralty, sundays only excepted‥‥ I have not yet leisure to transmit either to yourself or to Mr. Jefferson a full detail of facts.
In an earlier letter explaining why he had taken upon himself such arduous labors, Cutting wrote: I cou’d not endure to see my fellow citizens first subjected to the outrages of british press gangs and then drag’d on board british ships of war to be scourged at the mere will and base discretion of every mean or malignant petty officer of the navy into the performance of services which our native seamen dread and detest. In this crisis I came forward and did and have done and am continually doing all that a zealous persevering individual cou’d or can do in his private capacity.
But Cutting’s motives, like the national character of which he was so inordinately proud, appear to be a mixture of both idealism and materialism. His characterization of British seamen who accepted the authority of press warrants through habits of submission and of others “nurtur’d in the western hive of Liberty … [who] entertain’d ideas of personal freedom the most fervent and exalted” was plainly calculated to impress the Secretary of State. Jefferson in fact construed Cutting’s actions as arising out of feelings of humanity and patriotism. But such sentiments were in this instance evidently alloyed with the hope of office if not of gain. In a letter to John Adams, Cutting admitted the intrinsic difficulty of proving citizenship in some cases and suggested that, while an effective solution to the problem could probably not be devised by the United States, a palliative would be the appointment of a consul capable of substituting for private efforts “prudence and management sustain’d by a suitable authority from the American government.” He concluded with a hint of his own qualifications for the post.
Whatever the amalgam of motives, there can be no doubt about the zeal with which Cutting labored in the summer of 1790 in behalf of American sailors. In his Facts and observations … in a letter addressed to the Secretary of State, a pamphlet privately printed by Cutting in 1795, he estimated that of some thirteen thousand seamen said to have been impressed in 1790 more than two thousand were American citizens. He pointed out that many of these had embarked on British bottoms at the end of the war, being unable to get employment in the American fisheries or shipping; that there was scarcely a British vessel that had not a portion of Americans enrolled among its crew; and that some four to five thousand American seamen were employed on vessels entering the port of London every year, many of them able-bodied seamen such as would bring the highest bounties, being sons of substantial citizens of the United States, principally from New Hampshire, Massachusetts, New York, Maryland, and Virginia. Cutting described the hot presses of 1790 in which “almost every vessel in the Thames was stripped of it’s crew; and the American, indiscriminately with the British, mariners, forced into the … fleet.” He gave a harrowing account of sailors herding together for common defense, but discovered, overpowered, “or barbarously hunted, like wild beasts, from covert to covert … and hundreds of them overcome by force,” imprisoned, and subjected to insult and punishment for refusing to swear allegiance to the crown.
Cutting’s Facts and observations provides the fullest and most detailed account of his labors and of the manner in which he became involved. In this justificatory piece he declared that Captain Nathaniel Colley of the Clermont—the mariner whose table had so impressed Jefferson on his return voyage from France that he ordered two copies for himself—had come to him asking advice and assistance, since embarrassed American commanders who had lost their crews had found their own efforts unavailing in the absence of an American consul. Cutting decided to risk everything in behalf of his countrymen: Unaided and almost unknown, an alien in a foreign land, I undertook to assert the independence of our nation, and the rights of its citizens: I undertook to do so, because it was solicited, because it was necessary; because it was honorable; but, I now confess, that the extent and duration of the undertaking, and the reception that my services have been doomed to meet, convince me that I ought rather to have satisfied myself, as other worthy citizens more wisely did, by deploring, yet submitting to the persecution.
The bitterness of the veiled allusion to Gouverneur Morris and others was engendered by subsequent experience, but there is no doubt that Cutting’s commitment was wholehearted.
Sometime before the 12th of May Cutting convened a group of American captains, received special authorization to represent them, and obtained from them lists of crews and their places of origin. Resolutions granting such authority were adopted at another meeting in July by eight commanders who gathered at the Maryland Coffee House. Their style, at least in the first two resolves, betrays Cutting’s authorship: 1. That an american mariner in Great Britain in being exposed to all the rigour of british press warrants, in being liable to the assaults and outrages of a british press gang, and in being eventually liable to be compelled into a foreign service (except each commander of the vessel from which he is thus forced, can trace him to that very ship whither he is dragged for confinement, and will positively swear that he is a native and subject of the United States of America) must be considered in an unsafe and truly alarming condition, a situation, not only inviting to a temporary violation, but hazarding a total subversion of his most precious rights.
2dly. That the consequences resulting from this unprotected situation of the said citizens are so irksome to the feelings and detrimental to the interests of american mariners and commanders, that in the opinion of those present, since no minister or consul of their nation is on the spot, to whom under such difficulties they might with more propriety resort, with complaints and for redress—it is expedient that they now have recourse to some other fit person of the same country, desiring them in their behalf to cause these grievances to be made known to the government of the United States.
3dly. That the thanks of this meeting be cordially given to John Brown Cutting Esquire for those able and patriotic efforts which have already much contributed, and by being continued may in the opinion of this meeting still materially contribute, to soften the situation, or procure the discharge of many american citizens, who have been or now are unjustly impress’d as subjects of this kingdom: and that he be and hereby is intreated to continue those efforts: and likewise that he be earnestly requested on the part of this meeting, to convey to the government of the United States these facts touching the past and present situation of the american mariners here,  which any of the american commanders have communicated or shall communicate to him for this purpose, together with such other truths pertinent to the subject as he may otherwise acquire.
Cutting undoubtedly transmitted copies of this and similar authorizations to the Secretary of State, though such enclosures have disappeared from view with most of their covering letters.
As a result of his voluntary endeavors, Cutting soon found his lodgings “filled every morning, with numbers of those distressed and terrified clients” and he became acquainted “with all their arrests, and all their necessities.” His Facts and observations lists the names of more than seven hundred persons whom he described as “Some of the American Seamen, succoured and Liberated from British Impress, in the Year 1790.” In addition it presents the names of ships, masters, and sailors involved in a number of the cases in which his persistent visits to the Admiralty—with his “pockets full of affidavits and memorials,” as well as coins for the clerks—resulted in success. Among these was the case of Hugh Purdie.
II
Late in July, Purdie, on board H.M.S. Crescent at Torbay, addressed the following statement to John Adams “or his successor” as minister: You will find I am a native of Virginia by a certificate in my possession; but am deprived of my liberty by being impressed into the service of his britannic Majesty. My late father bore considerable posts under the constitution during the late war. He was printer to the public and post master general to the State of Virginia, but by too great faith in the paper currency of the state, reduced those of his family who survived the fatigues of the war to service employments for their subsistence. I have urged the faith of treaties and the consequence of a violation in vain. I must therefore humbly solicit your protection or assistance in procuring my discharge.
I have already acquainted Mr. Ebenezer Hazard, a friend of mine in New York, of my being impress’d, and doubt not he will make use of his influence in that quarter‥‥ P.S. At the time of my discharge I think it but reasonable they shou’d find me a passage from some port, from whence I may get home, with payment for my detention. Shou’d it be requisite I can get some in London to prove with my own oath I never was in England and ever denied any allegiance to its government.
This letter was “erroneously brought by the postman to Mr. Cutting and by him honestly open d and answer’d on the 27 July 1790.”
 Cutting urged Purdie to set forth the facts in writing and to refer him to persons in London who would be able to provide corroborative testimony. To this the sailor replied immediately: I Hugh Purdie do solemnly swear that I was born in the City of Williamsburg, Virginia, that my age is twenty three years and four months, my height five feet eight inches and three fourths that I have dark brown hair and light coloured eyes.
I shipped on board the ship Russel the 10th of last August in Norfolk Virginia as second mate of said ship which belonged to Newbury Port bound to Havre de Grace or elsewhere. We arrived at Portsmouth in England the 14 Sepr. following, from whence we were ordered by William and James Douglas, merchants in America Square to London, where we discharged our cargo, but in our passage down the river had the misfortune to have the ship stopped. Being desirous of seeing the world as much as possible, I determined on staying in London: but had the misfortune to lose what money I had shortly after my discharge … from Capt. Holland dated the 10 October. On application to the above merchants you will have the above particulars.
Purdie then gave a brief account of shipping on the West Indiaman Boyd, of being obliged to complete the return voyage to England, and of being impressed and sent on board Astrea, then to Wasp, and finally to Crescent. He knew of no one in London who could positively corroborate his statements save a Loyalist named Gutridge. But he urged Cutting to lay his case before Congress and concluded: “My father was well known to that honourable body, as his son is to the members for Virginia‥‥ Col. [Josiah] Parker, Member for Virginia, is my particular friend and acquaintance, and you will greatly add to the obligation I already feel myself under to you by addressing him.—Pray excuse the incorrectness of the above, as the boatswain pipes and I must away or incur the usual epithet of rebellious rascal.”
Cutting immediately wrote to William Short, obtained additional affidavits, and pursued this and other cases at the Admiralty. For more than a week in mid-August he sought an audience with Pitt, his importunations being in vain until he asked for a return of his memorials and affidavits because one of the cases was that of “a young man, well known to persons of the first consideration in his own country.” The allusion was obviously intended as a hint that the Virginia sailor was known to the Secretary of State if not to the President of the United States. This produced an interview with Pitt the very next day. A few hours later a letter arrived from the Admiralty saying that orders had been issued for the discharge of Purdie and three other seamen. But the fleet, including Crescent, had sailed two days earlier.
The fleet returned to Spithead on the 14th of September. On the  17th Cutting received two letters from Purdie, the second revealing the fact that he had been put in irons and was to be punished. Cutting rushed off to see “a gentleman … known to the British ministry as possessing, in a great degree, the confidence of our government”—Gouverneur Morris. On the 17th Morris repaired to Whitehall, asked an interview with the Duke of Leeds or with the Under Secretary, stated the facts of the case to the latter, and obtained his assurance that the matter would be promptly taken up with the Admiralty. The next day Cutting was busy “ferreting the Admiralty about Purdie” and was able to inform Morris that orders for the sailor’s release had been issued. As late as the 22d, however, he still did not know what response the captain of Crescent had made to these new orders. But the sailor was scourged anyway. As Cutting later expressed it: This ill-fated man had been led to the gangway on the preceding morning, and without trial, amidst insults and scoffings, was doomed to suffer a severe and ignominious punishment. His offense, as it is set forth in a plain and honest narrative, written by himself, and attested on oath, consisted in a decent and dignified resentment of the obloquy and derision cast upon his nation, the government, and its chief magistrate. The corrupt system, the brutal individual that could regard such conduct as criminal, cannot fail to meet an honorable contrast, in the meritorious construction which the same conduct will receive, from the pure and enlightened mind of every American patriot. Policy required, however, that I should suppress every sentiment of sympathy and indignation, till I had accomplished my principal object.
As he remembered it later, Cutting continued to pursue this object until, within a few days, he was given Captain Young’s letter accusing the sailor of mutinous conduct. But the fact is that Purdie had been flogged on the afternoon of the 15th and released on the 16th—that is, about the time that Cutting received news of the impending punishment. The release, therefore, was in response to the orders that had been issued in August.
Nevertheless, Cutting’s ferreting at the Admiralty had been useful, for the flogging of Purdie was the crucial point on which Jefferson rested his protest. In his view the letter from the commander of Crescent, confessing knowledge of orders to release the sailor and yet arguing that discipline made it “impossible … to avoid whipping a free American,” was sufficient in itself to supersede all other testimony But Jefferson’s real object was not so much to score a point as to make an example of the naval commander lest his act, accepted without protest and without reprimand, breed further violations and thus exacerbate even more the already strained relations between the two countries. Purdie’s appeal to patriotic sentiments in this case,  heightened by allegations of the contemptuous attitudes of British naval officers toward Americans as rebels, sufficiently illustrated the inflammatory ingredients of this issue.
Success in obtaining orders for the release of Purdie and many others led Cutting, so he declared in Facts and observations, to form a daring and ambitious plan to smuggle American sailors from England to France. According to his later account he was able, with the cooperation of the master of a smuggling vessel and three agents, to transfer from different ports in England a group of at least 947 American sailors, most of whose names he published. This operation, he pointed out, required secrecy for its success and “it’s unlawfulness exacted caution.” To finance these and other aspects of his efforts, Cutting relied on some of his own funds and on loans from William Short, Daniel Parker, Nathaniel Appleton, and others. He regarded the resolutions of the captains who met at the Maryland Coffee House as being “not merely a tribute, but as a species of warrant or commission.” Later, at the end of the war crisis, a number of other captains gave their particular testimony to the public press:
We the Subscribers feel ourselves in duty bound thus publickly to acknowledge for ourselves and in behalf of the Mercantile and Maritime interest of these United States the particular obligations we and they in general, are under to Mr. John Brown Cutting, a citizen of America now in London, for his unwearied applications and constant success, in effecting the release of all the American Seamen who were suffering by an indiscriminate Press which existed in all the ports of Great Britain, from the month of April, until the time of our departure, and we doubt not that other Masters of American Ships, will be equally ready to make known the grateful sense we all entertained of Mr. Cutting’s friendship.
Thus in these months of arduous effort, declared Cutting:
I had stood alone, devoting every moment of my time, every faculty of my mind, every shilling of my property, and every resource of my credit, to an object, which I considered, both as an important public service, and a private indispensable duty. I had punctually and circumstantially communicated to our government, the predicament in which I had been fortuitously placed, and the measures which I had resolutely pursued. The public gazettes of America, as well as of England, had announced the success of my agency, and the gratitude of those who had been relieved by it.  But during the whole of this period and for some time thereafter, Cutting added, he had received no word of approbation or of sanction from his government. This silence he found “inconceivably painful and mortifying” and his prospects of being indemnified gloomy. But when in due course a letter arrived from the Secretary of State acknowledging Cutting’s fatiguing exertions and closing with “sentiments of great esteem and attachment,” his spirits were elevated. “Supported by such applause,” Cutting declared, “it cannot any longer be doubted but that it was necessary and laudable to interpose for the relief of our maritime fellow-citizens.” He thought it fair to construe Jefferson’s letter “as giving, retrospectively, the sanction of government to my agency.”
III
Cutting’s letter of 4 Oct. 1790 contained a summary of his conversation with Pitt and enclosed affidavits and other documents relating to Purdie’s case. Immediately upon receiving this inflammatory packet, Jefferson placed it before the President. In recommending that Purdie’s case be made the basis of a formal protest, he characteristically employed a gesture of indirection which enabled him to make use of blunter language than would have been permissible in a formal diplomatic exchange. He did so by drafting a dispatch to the American consul in London directing him to lay the facts before the Duke of Leeds under “the express command of the President”—and to reveal these private instructions as of his own volition, not as prompted by the administration.
These draft instructions thus calculated for the eye of Leeds were under consideration by the Secretary of State and the President for a full week. In the absence of Washington’s diary for this period, it is not possible to say what his attitude was in the beginning. The President must, however, have suggested some alterations in the draft since, some days later, Jefferson submitted another and final version that was approved. It is scarcely plausible to suppose that Washington sought to add force to the expressions employed. It is more likely that in this instance he endeavored to soften the language, just as he did in the case of Jefferson’s dispatch to Carmichael outlining in emphatic terms the new policy of firmness toward Spain. The significant point, however, is that Jefferson initiated the idea of making a formal protest and that the President was persuaded to give his approval in the emphatic terms of an express command.
Despite the indubitable fact of Purdie’s American citizenship and the admission by the commander of Crescent that the sailor had been flogged after orders for his release as an alien had been received, Jefferson abandoned the case when the American consul informed him that Hugh Purdie had turned violently against Cutting, that he had refused the offers of Joshua Johnson to obtain passage for him back  to Virginia, and that he had in brief proved himself to be “a profligate and worthless Man.” This, even if true, had no relevance to the issue. But Johnson also reported that he had known of no instance of mistreatment of American sailors and that he had met with “every assurance and Friendly disposition in this Government towards that of the United States.” Such a disposition assuredly had not manifested itself in commercial policy or in the manner in which Gouverneur Morris had been received. But the judicious restraint of the consul exactly suited Jefferson’s own style of diplomacy. He therefore readily acquiesced in consigning the case of Hugh Purdie to oblivion. “We would chuse never to commit ourselves,” he wrote, “but when we are so clearly in the right as to admit no doubt.”
Involvement with Purdie’s voluntary protector proved not so easy to terminate. Jefferson recommended what he considered to be a liberal compensation for the expenditures and labors of John Browne Cutting in behalf of American seamen. But Cutting advanced his claim with such an expansive regard for round figures and with such inadequate documentary support as to make it relatively easy for Federalist opponents later to suggest that his true object was not unmixed with avarice. Cutting was deeply hurt by the charge and countered with every proof that could be mustered for an operation which, involving secrecy, petty bribery, and even violation of the law, was understandably deficient in vouchers and receipts. He also defended his honor with courage and pertinacity. Indeed, though impressment of American sailors continued for two decades to exacerbate relations between the United States and Great Britain, it disappeared as an issue long before the claim of John Browne Cutting was adjudicated. Even in old age Jefferson was called upon to lend his voice to the indemnification of “an honest fellow citizen, who has not only lost his money in public service, but whose probity has been questioned by violent factionists on account of that very patriotism.” He, too, ceased to exist before the persistent claimant ended his dogged pursuit of justice.
Jefferson properly regarded the documents pertaining to Gouverneur Morris’ mission and to Cutting’s efforts to relieve impressed sailors as being concerned with matters of “capital importance.” In carrying out these interconnected decisions he exhibited the same spirit of candor, courtesy, and willingness to accord motives of justice to others that characterized all of his diplomacy. When he framed the instructions to the American consul that reflected this habitual approach, neither he nor Washington had received Gouverneur Morris’ report of his actions in the case of Hugh Purdie, though this must have arrived shortly thereafter. This report would only have confirmed the prudence of both decisions.
Morris was willing to concede that British ministers seemed de  sirous of avoiding just grounds for complaint and he recognized that in an operation necessarily left to agents who were apt to be neither scrupulous nor delicate, the system was “as barbarous in the execution, as in the principle it is violent and despotic.” He also declared that his own position on the question was the disagreeable one of being liable to censure for neglect or to the imputation of seeking employment, a dilemma he resolved by deciding on each case as it arose. He reported that when Cutting came to seek his aid in saving Purdie from an ignominious punishment, he went at once to Whitehall to wait on the Duke of Leeds or Under Secretary Burgess. But the very next morning another appeal came to him from Captain Samuel Makins, who told him that his vessel had been intercepted at the mouth of the channel by a British frigate and that some of his sailors had been “induced to enter into the British service … by ill usage, threats, and particularly by the assurance, that having nobody here to speak for them, their case was desperate, and therefore they might as well take the bounty as let it alone, for go they must.”
On being informed by Captain Makins that he not only had failed to obtain satisfaction at the Admiralty but had been insulted there, Morris dispatched a letter to Duke of Leeds. In this he stated three facts: (1) that an American ship had been intercepted and detained on the high seas by a British vessel of war; (2) that, while she was in the port of London, seamen had been taken from her and detained despite their oaths of citizenship; and (3) that others on board a British ship of war had been detained despite claims of the American master to whom they were bound. As to the first, Morris emphasized the serious consequences that might flow from the act of interrupting a vessel in its voyage by calling to Leeds’ attention “that sentiment, which was excited by the conduct of a Spanish frigate in Nootka Sound.” This was a remarkably blunt allusion to a scarcely comparable incident, particularly in view of the fact that the war fever had not yet wholly subsided in England. As to the second point, Morris suggested that Great Britain’s insistence that none but native-born Americans be exempt from impressment would raise questions “of a most delicate nature.” This comment came near charging Great Britain with a breach of the Treaty of Peace, for by that treaty “the sovereign … relinquished all rights over those [subjects] then in America, who chose to take the benefit of it.” If this compact could thus be set aside in the case of a mariner, Morris declared, many others might no longer rely on it. On the third point, the cumulative belligerency of Morris’ hints reached new heights: “I pray leave to submit to your Grace, whether it is consistent to claim British seamen, who have contracted to serve in American vessels, and yet withhold American seamen, who have contracted to serve in British vessels. Pardon me for adding, that this would justify a practice, which I hope may never take place, of manning the privateers of your enemies with the seamen of America.”

Morris’ vigorous protest to Leeds, like most writings from the same facile pen, was expressed with grace and force. But it was also theatrical. Its essentially bellicose tone provided ample proof of the fact that, however talented in business or brilliant in repartee Gouverneur Morris might be, his gifts did not include a mastery of the arts of diplomacy. By the effrontery of making, at the very opening of a diplomatic exchange, unmistakable allusions to the possibility of armed conflict, he not only insured a dignified silence on the part of the Duke of Leeds. He also exposed himself to the suspicion of being less intent upon accommodation with the Foreign Secretary of Great Britain than on creating a favorable impression upon the President of the United States.
But the American Secretary of State had no need of this further demonstration of a style of diplomatic discourse that was fundamentally antagonistic in approach. Evidence of the fact was sufficiently exhibited in the correspondence that Washington had placed in his hands two days before news of Hugh Purdie’s impressment came to him. This illuminating glimpse of the manner in which Morris conducted negotiations in behalf of a sovereign state was not the cause of the termination of his agency. But, all other factors aside, Jefferson could only have welcomed the opportunity to cancel a mission that had been conducted in a manner offensive even to those who had sponsored the emissary. His own style of diplomacy was respectful in approach, conciliatory in manner, and based upon the assumption that mutual trust should exist until proved ill-founded. This was a diplomacy that by no means excluded the quality of firmness and, both in this and in all other respects, it exactly coincided with his concept of the relations that should prevail among individuals of honor and civility. Joshua Johnson had been bred in the same society that had instilled these concepts of personal and national behavior in him and the Secretary of State was quite willing to entrust to him the handling of such an inflammable issue as that involving the case of Hugh Purdie and other impressed seamen. Later, when Gouverneur Morris was made minister to France, he had no such congenial alternative.
